Case 7:20-cv-05186-KMK-PED Document 19 Filed 03/05/21 Page 1 of 15




                    ,

                                                      7 20    5186




                                          1




      nd




            p              ,

                ,




       1.



                          of (hereinafter “Confidential Information”).
     Case 7:20-cv-05186-KMK-PED Document 19 Filed 03/05/21 Page 2 of 15




               2.                         .




(hereinafter “Qualified Pe ons”) or Additional Persons as defin




“producing party”) of at least ten (10) business days before d
     Case 7:20-cv-05186-KMK-PED Document 19 Filed 03/05/21 Page 3 of 15




                       non




                                     Di                                      ,




                                                                   d

                                           d




                                                             rder (“Additional

Person”). Each Qu




                             d
Case 7:20-cv-05186-KMK-PED Document 19 Filed 03/05/21 Page 4 of 15




                                                             d




                                                                     o




                                                d

                                    .



                             “          ”   “          –         ’

”




                                                d
     Case 7:20-cv-05186-KMK-PED Document 19 Filed 03/05/21 Page 5 of 15




              3.

“Confidential” any document or response to discovery which

                                 non




                   einafter referred to as a “Confidential Marking.” If it is



                                                                                wi
      Case 7:20-cv-05186-KMK-PED Document 19 Filed 03/05/21 Page 6 of 15




non

                        When used in this Stipulation and Order, the term “document”

              ng




                                               of Civil Procedure (“FRCP”). The te




                   ,




             4.




o



                                    itionally marked: “ATTO             ES ONLY.”
     Case 7:20-cv-05186-KMK-PED Document 19 Filed 03/05/21 Page 7 of 15




    materials designated as “Attorney's Eyes Only” may be disclosed only to persons described



                   terial, designated as “A     Eyes Only” fr




review any material designated as “Attorney's Eyes Only.”        All material designated as

“Attorney's Eyes Only” sha




designated as “Attorney's Eyes Only”.

              5.



purpose and which are designed “Confidenti ” or which reveal Confidential Infor

                                 icate “DO NOT FILE WITH PACER”.

    6



              6.




                               ng
     Case 7:20-cv-05186-KMK-PED Document 19 Filed 03/05/21 Page 8 of 15




             7.

which has been designated “Confidential” or “Attorney’s Eyes Only”




                                                             d

                                                                     14




                                                         .
     Case 7:20-cv-05186-KMK-PED Document 19 Filed 03/05/21 Page 9 of 15




              8.                                        .    p




                                                                                            y



                                                                                          rms



Attorney’s Eyes Only materials may apply to the Court for a determination of whether the



           on, no




any party’s response or non

                                its of any party’s claim or defense herein.

              9.                                                              .



subpoena, process or order (“Process”) to                                         n who is not

 p
Case 7:20-cv-05186-KMK-PED Document 19 Filed 03/05/21 Page 10 of 15




                               du



                   p                             7




       10.




                                                                      o




                                                        qu



       11.                                .
Case 7:20-cv-05186-KMK-PED Document 19 Filed 03/05/21 Page 11 of 15




                                                                   pp




                                                      y




       12.                                                     .



                                                                   no

                     uishment of any party’s



                                               wi



       13.                                n

                                                                   , upon
     Case 7:20-cv-05186-KMK-PED Document 19 Filed 03/05/21 Page 12 of 15




                         g



                                                                           d




                             o




ov

            14.




                                                 n




            15.
Case 7:20-cv-05186-KMK-PED Document 19 Filed 03/05/21 Page 13 of 15




       16.




       17.




                                              p




       18.
Case 7:20-cv-05186-KMK-PED Document 19 Filed 03/05/21 Page 14 of 15




       4, 2021




                              575 Madison Avenue, S
                    1
                                       8499




  3/5/21
  _______________, 2021
Case 7:20-cv-05186-KMK-PED Document 19 Filed 03/05/21 Page 15 of 15




                  ,

                                                     7 20    5186




                                         (the “Order”) and



                                                ny




                                                                      ,



                              21



                                    ______________________________
